Filed 9/3/14 In re A. G. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re A. G., a Person Coming Under the                                        2d Juv. No. B254311
Juvenile Court Law.                                                         (Super. Ct. No. 1379503)
                                                                             (Santa Barbara County)

SANTA BARBARA COUNTY CHILD
WELFARE SERVICES,

     Plaintiff and Respondent,

v.

GLORIA M.,

     Defendant and Appellant.


                   Mother appeals from the juvenile court orders terminating her parental
rights to her minor daughter, A., and selecting a permanent plan of adoption. (Welf. &
Inst. Code, § 366.26.)1 Mother contends that the evidence is insufficient to support the
finding that the sibling relationship exception to adoption (§ 366.26, subd. (c)(1)(B)(v))
did not apply.2 We affirm.




         1
             All statutory references are to the Welfare and Institutions Code.
         2
             Alliana's father is not a party to this appeal. He waived reunification services.
                     FACTUAL AND PROCEDURAL BACKGROUND
                 Upon her birth in July 2010, A. suffered from methamphetamine
withdrawal. San Luis Obispo County Child Protective Services (CPS) took her into
protective custody and placed her in foster care after her release from the hospital. CPS
filed a petition alleging that mother and father failed to protect and care for A. (§ 300,
subd. (b).) Mother had three other children, Anissa, Jacob, and Ruben, who were,
respectively, fourteen, seven and three years old. They had lived with maternal
grandmother since late 2009, in Santa Barbara County. Mother had a lengthy history
with that county's Child Welfare Services agency (CWS). In July, the San Luis Obispo
juvenile court approved A.'s detention and placement in foster care. It sustained the
section 300 petition in August, and ordered that A. remain in foster care, with supportive
services. It also ordered the transfer of her case to Santa Barbara County Juvenile Court,
which accepted the transfer. CWS subsequently provided reunification services to
mother.
                 In September 2010, mother and A. had weekly supervised visits. A. first
visited with her siblings in January 2011 during her overnight visits with mother.
                 In May 2011, the juvenile court authorized CWS to place A. with mother,
at a residential substance abuse treatment facility. Mother and A. moved into an
apartment in September. Jacob and Ruben started residing there later that fall. Anissa
continued residing with the maternal grandmother and visiting A. often.
                 In mid-February 2012, mother took A. to Mexico, leaving Jacob and Ruben
with a babysitter. They were quickly placed back with the maternal grandmother.
Sometime in the summer of 2012, mother returned to California with A.3 She did not
contact CWS or resume living with her other children.
                 CWS located mother in January 2013. She was living with A. in an
apartment in Ventura. A. "appeared healthy and well groomed," but had "limited
speech." CWS reported that A. had "bi-weekly contact with her siblings and maternal


3
    The record fails to disclose the precise date of their return.

                                                 2
grandmother." On March 6, 2013, the court ordered that A. remain in the care and
custody of CWS, and continue her placement with mother, with additional family
maintenance services.
              On June 4, 2013, CWS filed a subsequent, supplemental, amended petition
alleging mother's failure to protect A. (§§ 342, 387, 300, subd. (b).) The petition further
alleged that in May, mother gave birth to a son who tested positive for morphine and
required intensive care. The Ventura County Child Welfare Services agency detained
him. The petition also alleged that mother used heroin during her most recent pregnancy
and her hands showed evidence of fresh needle tracks. The petition further alleged that
A. was found unattended in a vehicle in 2013, and that in late May, when CWS took her
into protective custody and placed her in foster care, A.'s teeth were visibly decayed.
The juvenile court sustained the petition; bypassed reunification services; ordered that A.
remain in foster care; and authorized visits with her family.
              After A.'s 2013 detention, her sister Anissa and their cousin visited her once
a month, beginning in July 2013. A. had difficulty interacting with them. Jacob and
Ruben visited A. once, in November 2013.
              A. formed a close and loving relationship with her foster parents and their
seven-year-old daughter. She shared a room with her foster sister and they enjoyed
playing together. After she joined her foster family, A.'s expressive language improved
and she met or exceeded her developmental goals. A. loved attending preschool. Her
foster parents were fully committed to adopting A.
              On February 4, 2014, the juvenile court conducted a section 366.26
permanency planning hearing. CWS recommended the termination of parental rights and
the selection of adoption as the permanent plan. (§ 366.26.) A.'s attorney and her Court
Appointed Special Advocate (CASA) both supported the CWS recommendations. Her
CASA advised the court that A. viewed her foster family as her family.
              Mother's attorney argued that it would be detrimental to A. if the juvenile
court terminated parental rights because it would interfere with her sibling relationships.
Mother testified that A. had strong relationships with her siblings, who played with her


                                             3
and helped care for her when she lived with mother. Her sister Anissa testified that when
A. lived with mother, she visited A. frequently, cared for her on weekends, and took her
on outings. After CWS detained A. in 2013, Anissa visited her once a month. Anissa
also testified that A. seemed very happy with her foster family, and referred to her foster
mother and sister as her "mom" and sister.
              The juvenile court acknowledged that A. had a biological and emotional
connection with her siblings. It also found "by clear and convincing evidence that
adoption is the best plan for . . . A., . . . the best chance for her to succeed in every aspect
of her life." The court terminated mother's parental rights, found that A. was adoptable
and selected adoption as her permanent plan.
                                        DISCUSSION
              Mother contends the juvenile court erred in finding that the sibling
relationship exception to adoption did not apply. We disagree.
              Historically, reviewing courts have applied the substantial evidence
standard of review to such determinations. (In re Autumn H. (1994) 27 Cal.App.4th 567,
575-576.) More recently, some courts have applied this standard to the juvenile court's
determination whether a beneficial relationship exists, and the abuse of discretion
standard to the determination whether the relationship is important enough to preclude
adoption. (See In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314-1315.) Under either
standard, we can reverse only "'"if we find that under all the evidence, viewed most
favorably in support of the trial court's action, no judge could reasonably have made the
order that he did." [Citations.]' [Citation.]" (In re Robert L. (1993) 21 Cal.App.4th
1057, 1067.) We make no such finding here.
              Section 366.26, subdivision (c)(1)(B) requires the juvenile court to
terminate parental rights if it finds by clear and convincing evidence that a child is likely
to be adopted, unless "[t]he court finds a compelling reason for determining that
termination would be detrimental to the child" due to an enumerated statutory exception.
Section 366.26, subdivision (c)(1)(B)(v) provides an exception to the statutory preference
for adoption where "the juvenile court determines that there is a 'compelling reason' for


                                               4
concluding that the termination of parental rights would be 'detrimental' to the child due
to 'substantial interference' with a sibling relationship." (In re Daniel H. (2002) 99
Cal.App.4th 804, 813.) "Reflecting the Legislature's preference for adoption when
possible, the 'sibling relationship exception contains strong language creating a heavy
burden for the party opposing adoption.'" (In re Celine R. (2003) 31 Cal.4th 45, 61.)
              In arguing that A. would suffer detriment if her relationship with her
siblings ended, mother stresses the following comments which the juvenile court made
during the permanency planning hearing: "I can accept . . . they're biologically bonded
and . . . emotionally bonded." "[I]f there's some way to continue [the sibling relationship]
and foster that connection, that would be a very good thing for A. She needs to have that
connection." The existence of such a connection, however, does not preclude the
termination of parental rights. "[E]ven if adoption would interfere with a strong sibling
relationship, the court must nevertheless weigh the benefit to the child of continuing the
sibling relationship against the benefit the child would receive by gaining a permanent
home through adoption." (In re Celine R., supra, 31 Cal.4th at p. 61.) In doing so, the
juvenile court is directed to consider "the nature and extent of the relationship, including,
but not limited to, whether the child was raised with a sibling in the same home, whether
the child shared significant common experiences or has existing close and strong bonds
with a sibling, and whether ongoing contact is in the child's best interest, including the
child's long-term emotional interest, as compared to the benefit of legal permanence
through adoption." (§ 366.26, subd. (c)(1)(B)(v).)
              Appellant relies in large part upon In re Naomi P. (2005) 132 Cal.App.4th
808, in asserting the sibling exception precluded the termination of parental rights
although A. rarely lived with her siblings. Naomi P. is unavailing. It concerned an
appeal challenging the sufficiency of the evidence to support the juvenile court's finding
that the sibling relationship exception to adoption was applicable. The minor had never
lived with her siblings but she had visited them consistently throughout her life. (Id. at
pp. 811, 815-816.) The reviewing court affirmed the finding that the sibling exception



                                              5
applied, and explained, "It is not our role to interfere with the trial court's assessment of
the witnesses' demeanor and credibility." (Id. at 824.)
              Here, the juvenile court properly considered the sibling relationship and
found "that adoption is the best plan for . . . A., . . . the best chance for her to succeed in
every aspect of her life." In making that finding, the court necessarily found that mother
failed to meet her burden of proving that A.'s adoption was precluded under the sibling
relationship exception. The evidence supports its findings. A. had a strong reciprocal
bond with her foster family and she thrived in their care. The court reasonably concluded
that A.'s needs for permanence and stability outweighed her need to maintain a
relationship with her siblings.
                                        DISPOSITION
              The judgment (order terminating parental rights) is affirmed.
              NOT TO BE PUBLISHED.




                             PERREN, J.


We concur:



              GILBERT, P.J.



              YEGAN, J.




                                                6
                              Denise De Bellefeuille, Judge

                       Superior Court County of Santa Barbara

                           ______________________________




             Suzanne Davidson, under Appointment by the Court of Appeal for
Defendant and Appellant.
             Michael C. Ghizzoni, County Counsel, Gustavo E. Lavayen, Deputy
County Counsel for Plaintiff and Respondent.




                                           7